Title: To Thomas Jefferson from Gideon Granger, 30 October 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dr: Sir.
            Trenton. Saturday. Oct: 30th 1802
          
          I am so far on my Journey to Washington after an absence of ten days from my family—In the Course of next week I shall reach the Seat of Govermt. my tardy progress arises from a severe cough & pain in my breast occasioned by a cold some weeks past. The Legislature of this State is exactly ballanced—They cannot agree on a Governor & will not unless the Tories yield. The Republicans have the President of the Senate who will officiate as Governor if no Choice takes place—he can and will (if necessary) appoint a Senator in the room of Ogden. Nothing is to be feared—I am more pleased with our friends in Jersey than ever—They have strength & will succeed, tho they have been out witted much to their own Mortification. In great haste
          Yours Affectionately
          
            Gidn Granger
          
        